UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6212



RONALD EDWARD DAVIS,

                                            Plaintiff - Appellant,

          versus

CITY OF PORTSMOUTH, VIRGINIA, POLICE DEPART-
MENT; CITY OF NEWPORT NEWS, VIRGINIA, POLICE
DEPARTMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-96-52-2)

Submitted:   May 21, 1996                   Decided:   June 3, 1996

Before WIDENER and ERVIN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Ronald Edward Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Davis v. City of Portsmouth Police, No. CA-96-52-2 (E.D. Va.
Jan. 26, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2